DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 17 June 2021. Claims 1-20 are pending in the case. Claims 1, 4, 8, 11, 15, and 18 were amended. Claims 1, 8, and 15 are the independent claims. This action is non-final. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17th, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a computer-implemented method, independent claim 8 recites a computer program product, and independent claim 20 recites a system. Therefore, Step 1 is satisfied for claims 1-20. Step 2A Prong One: The independent claims recites generating summaries for a set of documents, calculating a relevance value, presenting the ordered summaries according to the relevance values, and initiating security reviews for the sets of documents.

These observations or evaluations are acts that can be practically performed in the human mind. Such mental observations or evaluations fall within the “certain methods of organizing 

As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(11). Thus, for purposes of further discussion, this example considers limitations of ranking summaries according to a relevance value and performing security reviews as a single abstract idea.

Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a computer implemented method, computer program product, system, computer readable storage device, display, memory and processor. The computer implemented method, computer program product, system, computer readable storage device, display, memory and processor are so generic that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).

Even when viewed in combination, the additional elements in this claim do no more than automate the certain methods of organizing human activity using the computer components as a tool. While this type of automation improves the information (by retrieving secured summarized results), there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Inf 1 v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(1), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).

Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the display, memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the display, memory, and processor is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Similarly, limitations found in the dependent claims are just a nominal or tangential addition to the claim are also well-known. These limitations therefore 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 3-6, 8, 10-13, 15, 17-18, and 20 are being rejected under 35 U.S.C. 103 as being unpatentable over Deolalikar et al. (US 2011/0202886 A1) in view of Groeneveld et al. (US 2009/0198667 A1), further in view of Brooks et al. (US 2008/0033954 A1).
Regarding claim 1, Deolalikar teaches a method for deriving access for a user to a document from a document collection, the method comprising:
automatically generating, in response to a search query, a set of analytic summaries, wherein each analytic summary includes of a set of documents from the document collection (see Deolalikar, Paragraph [0024], “the document selection screen 200 includes a keyword entry box 216. The keyword entry box enables the user to enter one or more keywords 218 that represent the subject matter that the user is interested in locating. The keywords 218 may represent words that the user would expect to find in the documents of interest to the user. The keywords 218 may be used to generate a relevance value for each document cluster as described below in relation to FIG. 4.”);

However, Deolalikar does not explicitly teach:
automatically generating, in response to a search query, a set of analytic summaries, wherein each analytic summary includes of a set of documents from the document collection;

Groeneveld teaches:
automatically generating, in response to a search query, a set of analytic summaries, wherein each analytic summary includes of a set of documents from see Groeneveld, Paragraph [0010], “a summary generator that can be configured to provide a summary of information including one or more ranked snippets associated with a search term or search terms.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deolalikar (teaching a system and method for displaying documents) in view of Groeneveld (teaching generating search result summaries), and arrived at a method that automatically generates analytical summaries in response to a search query. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of quickly identifying an intended search result (see Groeneveld, Paragraph [0010]). In addition, both the references (Deolalikar and Groeneveld) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as documents. The close relation between both of the references highly suggests an expectation of success.

	The combination of Deolalikar, and Groeneveld further teaches:
calculating a summary relevance value for each analytic summary (see Deolalikar, Paragraph [0024], “The keywords 218 may be used to generate a relevance value for each document cluster as described below in relation to FIG. 4.”);
presenting, to the user on a display, each analytics summary together with associated documents, the set of analytics summaries being ordered according to the corresponding relevance summary values (see Deolalikar, Paragraphs [0027]-[0034], “FIG. 4 is a screen shot of a document cluster screen for a document analysis GUI… The document cluster screen 400 may include a visual representation of the results of a clustering algorithm applied to the documents selected by the user via the document selection screen 200…  The relevance value may be used to visually flag those document clusters that may be of greater interest to the user… After computing a relevance value for each cluster, the clusters may be ranked according to the relevance value.”);

However, the combination of Deolalikar, and Groeneveld do not explicitly teach:
and initiating, once the analytics summaries are presented, security reviews for the documents according to a predefined priority determined according to the related summary relevance values such that security reviews are completed faster for documents associated with higher ordered analytic summaries and higher ranked documents are made available for access by the user earlier than lower ranked documents.

Brooks teaches:
and initiating, once the analytics summaries are presented, security reviews for the documents according to a predefined priority determined according to the related summary relevance values such that security reviews are completed faster for documents associated with higher ordered analytic summaries and higher ranked documents are made available for access by the user earlier than lower ranked documents (see Brooks, Paragraph [0037], “At step 84, the disclosed system processes a search query obtained from a user based on per-application user access information applied through the registered security filtering modules corresponding to each application. For example, a set of initial search results that include all documents matching the search query, and potentially organized by originating application, may be filtered by the registered security filtering modules to remove those documents from the search results to which the user does not have access based on per-application user access rights.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deolalikar (teaching a system and method for displaying documents) in view of Groeneveld (teaching generating search result summaries), further in view of Brooks (teaching a method and system for securing application information in system-wide search engines) and arrived at a method that incorporates security reviews for documents. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing a search service that processes search results so that results are only presented to a user if that user has access to the corresponding data (see Brooks, Paragraph [0006]). In addition, the references (Deolalikar, Groeneveld, and Brooks) teach 

Regarding claim 3, Deolalikar in view of Groeneveld, further in view of Brooks teaches all the limitations of claim 1. Deolalikar further teaches:
generating an analytics summary among the set of analytic summaries using a predefined search technique (see Deolalikar, Paragraphs [0024], [0027], “The clustering algorithm may be used to segment the group of selected documents into a plurality of clusters based on a similarity of the terms that occur in the documents, with similar documents being grouped into the same cluster. For each document, the clustering algorithm may generate a feature vector that may be used to compare documents and identify similarities or dissimilarities between documents. The feature vector may be generated by scanning the document and identifying the individual terms or phrases, referred to herein as “tokens,” occurring in the document. Each time a token is identified in the document, a bit in the feature vector corresponding to the token may be incremented. The feature vectors may then be used by the clustering algorithm to segment the selected documents into a plurality of clusters based on a similarity or dissimilarity of the feature vectors. In exemplary embodiments, the clustering algorithm generates a list of representative terms of each cluster.”).

Regarding claim 4, Deolalikar in view of Groeneveld, further in view of Brooks teaches all the limitations of claim 1. Brooks further teaches:
enabling each individual document for display to the user upon completion of the security review for the individual document, wherein every document is available for display after security reviews have been completed for all documents (see Brooks, Paragraph [0037], “After application of the registered security filtering modules at step 84, at step 86 filtered search results can be returned and displayed that do not contain any indications of documents to which the user that requested the search does not have access.”).

Regarding claim 5, Deolalikar in view of Groeneveld, further in view of Brooks teaches all the limitations of claim 1. Deolalikar further teaches:
wherein each analytic summary reflects a different definitional meaning of search terms in the search query, and wherein each document retrieved from the document collection in response to the search query is assigned to an analytic summary that has a definitional meaning that corresponds to a definitional meaning of the search terms in the document (see Deolalikar, Paragraph [0027], “The clustering algorithm may be used to segment the group of selected documents into a plurality of clusters based on a similarity of the terms that occur in the documents, with similar documents being grouped into the same cluster. For each document, the clustering algorithm may generate a feature vector that may be used to compare documents and identify similarities or dissimilarities between documents. The feature vector may be generated by scanning the document and identifying the individual terms or phrases, referred to herein as “tokens,” occurring in the document. Each time a token is identified in the document, a bit in the feature vector corresponding to the token may be incremented. The feature vectors may then be used by the clustering algorithm to segment the selected documents into a plurality of clusters based on a similarity or dissimilarity of the feature vectors.”).

Regarding claim 6, Deolalikar in view of Groeneveld, further in view of Brooks teaches all the limitations of claim 1. Brooks further teaches:
retrieving security credentials related to the user to be used in the security review (see Brooks, Paragraph [0023], “security filtering modules that use independent, application specific authentication systems are permitted to extend an underlying execution platform's authentication mechanism. Mappings between the identity of a user logged in to the underlying execution platform and application specific authentication credentials for that user may accordingly be established to be used by individual security filtering modules. Such mappings enable the individual security filtering modules to associate a currently logged in user that has been authenticated by the underlying application platform with application specific credentials for that user. The security filtering module can then use the application specific credentials to obtain access information describing which documents associated with the corresponding application the user has access to.”).

Regarding claim 8, Deolalikar teaches a computer program product embodied in a computer readable storage device that, when executed by a computer device, performs a method for deriving access for a user to a document from a document collection, the method comprising:
identifying, in response to a search query, a set of documents from the document collection (see Deolalikar, Paragraph [0024], “the document selection screen 200 includes a keyword entry box 216. The keyword entry box enables the user to enter one or more keywords 218 that represent the subject matter that the user is interested in locating. The keywords 218 may represent words that the user would expect to find in the documents of interest to the user. The keywords 218 may be used to generate a relevance value for each document cluster as described below in relation to FIG. 4.”);
automatically generating, in response to a search query, a set of analytic summaries, wherein each analytic summary includes of a set of documents from the document collection (see Deolalikar, Paragraph [0024], “the document selection screen 200 includes a keyword entry box 216. The keyword entry box enables the user to enter one or more keywords 218 that represent the subject matter that the user is interested in locating. The keywords 218 may represent words that the user would expect to find in the documents of interest to the user. The keywords 218 may be used to generate a relevance value for each document cluster as described below in relation to FIG. 4.”);

However, Deolalikar does not explicitly teach:
automatically generating, in response to a search query, a set of analytic summaries, wherein each analytic summary includes of a set of documents from the document collection;

Groeneveld teaches:
automatically generating, in response to a search query, a set of analytic summaries, wherein each analytic summary includes of a set of documents from the document collection (see Groeneveld, Paragraph [0010], “a summary generator that can be configured to provide a summary of information including one or more ranked snippets associated with a search term or search terms.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deolalikar (teaching a system and method for displaying documents) in view of Groeneveld (teaching generating search result summaries), and arrived at a machine that automatically generates analytical summaries in response to a search query. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of quickly identifying an intended search result (see Groeneveld, Paragraph [0010]). In addition, both the references (Deolalikar and Groeneveld) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as documents. The close relation between both of the references highly suggests an expectation of success.

	The combination of Deolalikar, and Groeneveld further teaches:
calculating a relevance value for each document in the set of documents (see Deolalikar, Paragraph [0024], “The keywords 218 may be used to generate a relevance value for each document cluster as described below in relation to FIG. 4.”);
presenting, to the user on a display, each analytics summary together with associated documents, the set of analytics summaries being ordered according to the corresponding relevance summary values (see Deolalikar, Paragraphs [0027]-[0034], “FIG. 4 is a screen shot of a document cluster screen for a document analysis GUI… The document cluster screen 400 may include a visual representation of the results of a clustering algorithm applied to the documents selected by the user via the document selection screen 200…  The relevance value may be used to visually flag those document clusters that may be of greater interest to the user… After computing a relevance value for each cluster, the clusters may be ranked according to the relevance value.”);

However, the combination of Deolalikar, and Groeneveld do not explicitly teach:
and initiating, once the analytics summaries are presented, security reviews for the documents according to a predefined priority determined according to the related summary relevance values such that security reviews are completed faster for documents associated with higher ordered analytic summaries and higher ranked documents are made available for access by the user earlier than lower ranked documents.

Brooks teaches:
and initiating, once the analytics summaries are presented, security reviews for the documents according to a predefined priority determined according to the related summary relevance values such that security reviews are completed faster for documents associated with higher ordered analytic summaries and higher ranked documents are made available for access by the user earlier than lower ranked documents (see Brooks, Paragraph [0037], “At step 84, the disclosed system processes a search query obtained from a user based on per-application user access information applied through the registered security filtering modules corresponding to each application. For example, a set of initial search results that include all documents matching the search query, and potentially organized by originating application, may be filtered by the registered security filtering modules to remove those documents from the search results to which the user does not have access based on per-application user access rights.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deolalikar (teaching a system and method for displaying documents) in view of Groeneveld (teaching generating search result summaries), further in view of Brooks (teaching a method and system for securing application information in system-wide search engines) and arrived at a machine that incorporates security reviews for see Brooks, Paragraph [0006]). In addition, the references (Deolalikar, Groeneveld, and Brooks) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as documents. The close relation between the references highly suggests an expectation of success.

Regarding claim 10, Deolalikar in view of Groeneveld, further in view of Brooks teaches all the limitations of claim 8. Deolalikar further teaches:
generating an analytics summary among the set of analytic summaries using a predefined search technique (see Deolalikar, Paragraphs [0024], [0027], “The clustering algorithm may be used to segment the group of selected documents into a plurality of clusters based on a similarity of the terms that occur in the documents, with similar documents being grouped into the same cluster. For each document, the clustering algorithm may generate a feature vector that may be used to compare documents and identify similarities or dissimilarities between documents. The feature vector may be generated by scanning the document and identifying the individual terms or phrases, referred to herein as “tokens,” occurring in the document. Each time a token is identified in the document, a bit in the feature vector corresponding to the token may be incremented. The feature vectors may then be used by the clustering algorithm to segment the selected documents into a plurality of clusters based on a similarity or dissimilarity of the feature vectors. In exemplary embodiments, the clustering algorithm generates a list of representative terms of each cluster.”).

Regarding claim 11, Deolalikar in view of Groeneveld, further in view of Brooks teaches all the limitations of claim 8. Brooks further teaches:
enabling each individual document for display to the user upon completion of the security review for the individual document, wherein every document is available for display after security reviews have been completed for all documents (see Brooks, Paragraph [0037], “After application of the registered security filtering modules at step 84, at step 86 filtered search results can be returned and displayed that do not contain any indications of documents to which the user that requested the search does not have access.”).

Regarding claim 12, Deolalikar in view of Groeneveld, further in view of Brooks teaches all the limitations of claim 8. Deolalikar further teaches:
wherein each analytic summary reflects a different definitional meaning of search terms in the search query, and wherein each document retrieved from the document collection in response to the search query is assigned to an analytic summary that has a definitional meaning that corresponds to a definitional meaning of the search terms in the document (see Deolalikar, Paragraph [0027], “The clustering algorithm may be used to segment the group of selected documents into a plurality of clusters based on a similarity of the terms that occur in the documents, with similar documents being grouped into the same cluster. For each document, the clustering algorithm may generate a feature vector that may be used to compare documents and identify similarities or dissimilarities between documents. The feature vector may be generated by scanning the document and identifying the individual terms or phrases, referred to herein as “tokens,” occurring in the document. Each time a token is identified in the document, a bit in the feature vector corresponding to the token may be incremented. The feature vectors may then be used by the clustering algorithm to segment the selected documents into a plurality of clusters based on a similarity or dissimilarity of the feature vectors.”).

Regarding claim 13, Deolalikar in view of Groeneveld, further in view of Brooks teaches all the limitations of claim 8. Brooks further teaches:
retrieving security credentials related to the user to be used in the security review (see Brooks, Paragraph [0023], “security filtering modules that use independent, application specific authentication systems are permitted to extend an underlying execution platform's authentication mechanism. Mappings between the identity of a user logged in to the underlying execution platform and application specific authentication credentials for that user may accordingly be established to be used by individual security filtering modules. Such mappings enable the individual security filtering modules to associate a currently logged in user that has been authenticated by the underlying application platform with application specific credentials for that user. The security filtering module can then use the application specific credentials to obtain access information describing which documents associated with the corresponding application the user has access to.”).

Regarding claim 15, Deolalikar teaches a system for deriving access for a user to a document from a document collection, comprising:
a memory medium comprising instructions; a bus coupled to the memory medium; and a processor coupled to the bus that when executing the instructions causes the system to perform a method, comprising (see Deolalikar, Paragraph [0017], “The client system 102 can have other units operatively coupled to the processor 112 through the bus 113. These units can include tangible, machine-readable storage media, such as a storage system 122 for the long-term storage of operating programs and data”):
identifying, in response to a search query, a set of documents from the document collection (see Deolalikar, Paragraph [0024], “the document selection screen 200 includes a keyword entry box 216. The keyword entry box enables the user to enter one or more keywords 218 that represent the subject matter that the user is interested in locating. The keywords 218 may represent words that the user would expect to find in the documents of interest to the user. The keywords 218 may be used to generate a relevance value for each document cluster as described below in relation to FIG. 4.”); 
automatically generating, in response to a search query, a set of analytic summaries, wherein each analytic summary includes of a set of documents from the document collection (see Deolalikar, Paragraph [0024], “the document selection screen 200 includes a keyword entry box 216. The keyword entry box enables the user to enter one or more keywords 218 that represent the subject matter that the user is interested in locating. The keywords 218 may represent words that the user would expect to find in the documents of interest to the user. The keywords 218 may be used to generate a relevance value for each document cluster as described below in relation to FIG. 4.”);

However, Deolalikar does not explicitly teach:
automatically generating, in response to a search query, a set of analytic summaries, wherein each analytic summary includes of a set of documents from the document collection;

Groeneveld teaches:
automatically generating, in response to a search query, a set of analytic summaries, wherein each analytic summary includes of a set of documents from the document collection (see Groeneveld, Paragraph [0010], “a summary generator that can be configured to provide a summary of information including one or more ranked snippets associated with a search term or search terms.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deolalikar (teaching a system and method for displaying documents) in view of Groeneveld (teaching generating search result summaries), and arrived at a system that automatically generates analytical summaries in response to a search query. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of quickly identifying an intended search result (see Groeneveld, Paragraph [0010]). In addition, both the references (Deolalikar and Groeneveld) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as documents. The close relation between both of the references highly suggests an expectation of success.

	The combination of Deolalikar, and Groeneveld further teaches:
calculating a relevance value for each document in the set of documents (see Deolalikar, Paragraph [0024], “The keywords 218 may be used to generate a relevance value for each document cluster as described below in relation to FIG. 4.”);
presenting, to the user on a display, each analytics summary together with associated documents, the set of analytics summaries being ordered according to the corresponding relevance summary values (see Deolalikar, Paragraphs [0027]-[0034], “FIG. 4 is a screen shot of a document cluster screen for a document analysis GUI… The document cluster screen 400 may include a visual representation of the results of a clustering algorithm applied to the documents selected by the user via the document selection screen 200…  The relevance value may be used to visually flag those document clusters that may be of greater interest to the user… After computing a relevance value for each cluster, the clusters may be ranked according to the relevance value.”);

However, the combination of Deolalikar, and Groeneveld do not explicitly teach:
and initiating, once the analytics summaries are presented, security reviews for the documents according to a predefined priority determined according to the related summary relevance values such that security reviews are completed faster for documents associated with higher ordered analytic summaries and higher ranked documents are made available for access by the user earlier than lower ranked documents.

Brooks teaches:
and initiating, once the analytics summaries are presented, security reviews for the documents according to a predefined priority determined according to the related summary relevance values such that security reviews are completed faster for documents associated with higher ordered analytic summaries and higher ranked documents are made available for access by the user earlier than lower ranked documents (see Brooks, Paragraph [0037], “At step 84, the disclosed system processes a search query obtained from a user based on per-application user access information applied through the registered security filtering modules corresponding to each application. For example, a set of initial search results that include all documents matching the search query, and potentially organized by originating application, may be filtered by the registered security filtering modules to remove those documents from the search results to which the user does not have access based on per-application user access rights.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deolalikar (teaching a system and method for displaying documents) in view of Groeneveld (teaching generating search result summaries), further in view of Brooks (teaching a method and system for securing application information in system-wide search engines) and arrived at a system that incorporates security reviews for documents. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing a search service that processes search results so that results are only presented to a user if that user has access to the corresponding data (see Brooks, Paragraph [0006]). In addition, the references (Deolalikar, Groeneveld, and Brooks) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as documents. The close relation between the references highly suggests an expectation of success.

Regarding claim 17, Deolalikar in view of Groeneveld, further in view of Brooks teaches all the limitations of claim 15. Deolalikar further teaches:
generating an analytics summary among the set of analytic summaries using a predefined search technique (see Deolalikar, Paragraphs [0024], [0027], “The clustering algorithm may be used to segment the group of selected documents into a plurality of clusters based on a similarity of the terms that occur in the documents, with similar documents being grouped into the same cluster. For each document, the clustering algorithm may generate a feature vector that may be used to compare documents and identify similarities or dissimilarities between documents. The feature vector may be generated by scanning the document and identifying the individual terms or phrases, referred to herein as “tokens,” occurring in the document. Each time a token is identified in the document, a bit in the feature vector corresponding to the token may be incremented. The feature vectors may then be used by the clustering algorithm to segment the selected documents into a plurality of clusters based on a similarity or dissimilarity of the feature vectors. In exemplary embodiments, the clustering algorithm generates a list of representative terms of each cluster.”).

Regarding claim 18, Deolalikar in view of Groeneveld, further in view of Brooks teaches all the limitations of claim 15. Brooks further teaches:
enabling each individual document for display to the user upon completion of the security review for the individual document, wherein every document is available for display after security reviews have been completed for all documents (see Brooks, Paragraph [0037], “After application of the registered security filtering modules at step 84, at step 86 filtered search results can be returned and displayed that do not contain any indications of documents to which the user that requested the search does not have access.”).

Regarding claim 20, Deolalikar in view of Groeneveld, further in view of Brooks teaches all the limitations of claim 15. Brooks further teaches:
retrieving security credentials related to the user to be used in the security review (see Brooks, Paragraph [0023], “security filtering modules that use independent, application specific authentication systems are permitted to extend an underlying execution platform's authentication mechanism. Mappings between the identity of a user logged in to the underlying execution platform and application specific authentication credentials for that user may accordingly be established to be used by individual security filtering modules. Such mappings enable the individual security filtering modules to associate a currently logged in user that has been authenticated by the underlying application platform with application specific credentials for that user. The security filtering module can then use the application specific credentials to obtain access information describing which documents associated with the corresponding application the user has access to.”).

Claims 2, 9, and 16 are being rejected under 35 U.S.C. 103 as being unpatentable over Deolalikar in view of Groeneveld in view of Brooks, further in view of Haahr et al. (US 2005/0055341 A1).
Regarding claim 2, Deolalikar in view of Groeneveld, further in view of Brooks teaches all the limitations of claim 1. However, the combination of Deolalikar, Groeneveld, and Brooks do not explicitly teach:
retrieving an analytics summary among the set of analytic summaries from a cache for presenting to the user

Haahr teaches:
retrieving an analytics summary among the set of analytic summaries from a cache for presenting to the user (see Haahr, Paragraph [0025], “the server 11 maintains a cache 23 in which cached documents 24 and cached queries 25 are maintained.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deolalikar (teaching a system and method for displaying documents) in view of Groeneveld (teaching generating search result summaries) in view of Brooks (teaching a method and system for securing application information in system-wide search engines), further in view of Haahr (teaching a system and method for providing search query refinements), and arrived at a method that caches documents. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of improving searching performance (see Haahr, Paragraph [0025]). In addition, the references (Deolalikar, Groeneveld, Brooks, and Haahr) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as documents. The close relation between both of the references highly suggests an expectation of success.

Regarding claim 9, Deolalikar in view of Groeneveld, further in view of Brooks teaches all the limitations of claim 8. However, the combination of Deolalikar, Groeneveld, and Brooks do not explicitly teach:
retrieving an analytics summary among the set of analytic summaries from a cache for presenting to the user

Haahr teaches:
retrieving an analytics summary among the set of analytic summaries from a cache for presenting to the user (see Haahr, Paragraph [0025], “the server 11 maintains a cache 23 in which cached documents 24 and cached queries 25 are maintained.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deolalikar (teaching a system and method for displaying documents) in view of Groeneveld (teaching generating search result summaries) in view of Brooks (teaching a method and system for securing application information in system-wide search engines), further in view of Haahr (teaching a system and method for providing search query refinements), and arrived at a machine that caches documents. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of improving searching performance (see Haahr, Paragraph [0025]). In addition, the references (Deolalikar, Groeneveld, Brooks and Haahr) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as documents. The close relation between both of the references highly suggests an expectation of success.

Regarding claim 16, Deolalikar in view of Groeneveld, further in view of Brooks teaches all the limitations of claim 15. However, the combination of Deolalikar, Groeneveld, and Brooks do not explicitly teach:
retrieving an analytics summary among the set of analytic summaries from a cache for presenting to the user

Haahr teaches:
retrieving an analytics summary among the set of analytic summaries from a cache for presenting to the user (see Haahr, Paragraph [0025], “the server 11 maintains a cache 23 in which cached documents 24 and cached queries 25 are maintained.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deolalikar (teaching a system and method for displaying documents) in view of Groeneveld (teaching generating search result summaries) in view of Brooks (teaching a method and system for securing application information in system-wide search engines), further in view of Haahr (teaching a system and method for providing search query refinements), and arrived at a system that caches documents. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of improving searching performance (see Haahr, Paragraph [0025]). In addition, the references (Deolalikar, Groeneveld, Brooks, and Haahr) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as documents. The close relation between both of the references highly suggests an expectation of success.

Claims 7, 14, and 19 are being rejected under 35 U.S.C. 103 as being unpatentable over Deolalikar in view of Groeneveld in view of Brooks, further in view of Schneider et al. (US 2016/0140516 A1).
Regarding claim 7, Deolalikar in view of Groeneveld, further in view of Brooks teaches all the limitations of claim 1. Deolalikar, and Groeneveld further teaches:
obtaining a threshold value, wherein only analytic summaries having a summary relevance value higher than the threshold value are displayed to the user, and wherein each analytics summary includes a link to each document in the set of documents (see Deolalikar, Paragraph [0037], “The cluster description screen 500 may also include a “Get principal Documents” button 510 and a “See All Documents” button 512. If the user selects the “Get Principal Documents” button 510 from the cluster description screen 500, the GUI may display information about a subset of documents within the cluster that have been identified by the clustering algorithm as being representative of the cluster, as described below in reference to FIG. 9. Upon selecting a particular document from the document list 506, the GUI may advance to a document description as shown in FIG. 6.” Also see Groenveld, Paragraph [0054], “Based on the similarity filter threshold, the new snippet may or may not be included in the summary. For example, if the threshold was 75%, the new snippet would be added to the summary since 50% is less than the threshold.”).

However, the combination of Deolalikar, Groeneveld, and Brooks do not explicitly teach: 
obtaining a threshold value, wherein only analytic summaries having a summary relevance value higher than the threshold value are displayed to the user, and wherein each analytics summary includes a link to each document in the set of documents.

Schneider teaches:
obtaining a threshold value, wherein only analytic summaries having a summary relevance value higher than the threshold value are displayed to the user, and wherein each analytics summary includes a link to each document in the set of documents (see Schneider, Paragraph [0021], “The display device can in particular be fashioned such that it displays only document data sets whose relevance is greater than a specifiable threshold value.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deolalikar (teaching a system and method for displaying documents) in view of Groeneveld (teaching generating search result summaries) in view of Brooks (teaching a method and system for securing application information in system-wide search engines), further in view of Schneider (teaching information system and method for selecting and reproducing information), and arrived at a method that displays information that exceeds a threshold value. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of concentrating on the most important information (see Schneider, Paragraph [0021]). In addition, the references (Deolalikar, Groeneveld, Brooks, and Schneider) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as documents. The close relation between both of the references highly suggests an expectation of success.

Regarding claim 14, Deolalikar in view of Groeneveld, further in view of Brooks teaches all the limitations of claim 8. Deolalikar further teaches:
obtaining a threshold value, wherein only analytic summaries having a summary relevance value higher than the threshold value are displayed to the user, and wherein each analytics summary includes a link to each document in the set of documents (see Deolalikar, Paragraph [0037], “The cluster description screen 500 may also include a “Get principal Documents” button 510 and a “See All Documents” button 512. If the user selects the “Get Principal Documents” button 510 from the cluster description screen 500, the GUI may display information about a subset of documents within the cluster that have been identified by the clustering algorithm as being representative of the cluster, as described below in reference to FIG. 9. Upon selecting a particular document from the document list 506, the GUI may advance to a document description as shown in FIG. 6.” Also see Groenveld, Paragraph [0054], “Based on the similarity filter threshold, the new snippet may or may not be included in the summary. For example, if the threshold was 75%, the new snippet would be added to the summary since 50% is less than the threshold.”).

However, the combination of Deolalikar, Groeneveld, and Brooks do not explicitly teach: 
obtaining a threshold value, wherein only analytic summaries having a summary relevance value higher than the threshold value are displayed to the user, and wherein each analytics summary includes a link to each document in the set of documents.

Schneider teaches:
obtaining a threshold value, wherein only analytic summaries having a summary relevance value higher than the threshold value are displayed to the user, and wherein each analytics summary includes a link to each document in the set of documents (see Schneider, Paragraph [0021], “The display device can in particular be fashioned such that it displays only document data sets whose relevance is greater than a specifiable threshold value.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deolalikar (teaching a system and method for displaying documents) in view of Groeneveld (teaching generating search result summaries) in view of Brooks (teaching a method and system for securing application information in system-wide search engines), further in view of Schneider (teaching information system and method for selecting and reproducing information), and arrived at a machine that displays information that exceeds a threshold value. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of concentrating on the most important information (see Schneider, Paragraph [0021]). In addition, the references (Deolalikar, Groeneveld, Brooks, and Schneider) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as documents. The close relation between both of the references highly suggests an expectation of success.

Regarding claim 19, Deolalikar in view of Groeneveld, further in view of Brooks teaches all the limitations of claim 15. Brooks further teaches:
obtaining a threshold value, wherein only analytic summaries having a summary relevance value higher than the threshold value are displayed to the user, and wherein each analytics summary includes a link to each document in the set of documents (see Deolalikar, Paragraph [0037], “The cluster description screen 500 may also include a “Get principal Documents” button 510 and a “See All Documents” button 512. If the user selects the “Get Principal Documents” button 510 from the cluster description screen 500, the GUI may display information about a subset of documents within the cluster that have been identified by the clustering algorithm as being representative of the cluster, as described below in reference to FIG. 9. Upon selecting a particular document from the document list 506, the GUI may advance to a document description as shown in FIG. 6.” Also see Groenveld, Paragraph [0054], “Based on the similarity filter threshold, the new snippet may or may not be included in the summary. For example, if the threshold was 75%, the new snippet would be added to the summary since 50% is less than the threshold.”).

However, the combination of Deolalikar, Groeneveld, and Brooks do not explicitly teach: 
obtaining a threshold value, wherein only analytic summaries having a summary relevance value higher than the threshold value are displayed to the user, and wherein each analytics summary includes a link to each document in the set of documents.

Schneider teaches:
obtaining a threshold value, wherein only analytic summaries having a summary relevance value higher than the threshold value are displayed to the user, and wherein each analytics summary includes a link to each document in the set of documents (see Schneider, Paragraph [0021], “The display device can in particular be fashioned such that it displays only document data sets whose relevance is greater than a specifiable threshold value.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deolalikar (teaching a system and method for displaying documents) in view of Groeneveld (teaching generating search result summaries) in view of Brooks (teaching a method and system for securing application information in system-wide search engines), further in view of Schneider (teaching information system and method for selecting and reproducing information), and arrived at a system that displays information that exceeds a threshold value. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of concentrating on the most important information (see Schneider, Paragraph [0021]). In addition, the references (Deolalikar, Groeneveld, Brooks, and Schneider) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as documents. The close relation between both of the references highly suggests an expectation of success.

Response to Arguments
Applicant’s Arguments, filed June 17th, 2021, have been fully considered, but are not persuasive.

	Applicant argues on pages 10-11 of Applicant’s remarks that the cited references do not teach or suggest “and initiating, once the analytics summaries are presented, security reviews for the documents according to a predefined priority determined according to the related summary relevance values such that security reviews are completed faster for documents associated with higher ordered analytic summaries and higher ranked documents are made available for access by the user earlier than lower ranked documents,” specifically that the cited references do not teach or suggest “that security reviews are completed faster for documents associated with higher ordered analytic summaries,” and “the higher ranked documents are made available for access by the user earlier than lower ranked documents.” The Examiner respectfully disagrees.

As mentioned previously, Deolalikar discloses ranking clusters of documents after calculating a relevance value for each cluster (see Deolalikar, Paragraph [0032]). Also, as mentioned previously, Brooks discloses filtering search results through a security filtering module (see Brooks¸ Paragraph [0037]). Therefore, under broadest reasonable interpretation, it is obvious to one of ordinary skill in the art before the effective filing date, that the cited references discloses “that security reviews are completed faster for documents associated with higher ordered analytic summaries,” because the clusters are ranked according to a relevance value, so the security filtering module would process the higher ordered clusters before the lower ranked clusters, and that the cited references discloses “the higher ranked documents are made available for access by the user earlier than lower ranked documents” also because the clusters are ranked according to a relevance value, so the documents that are ranked higher will be available before the documents that are ranked lower.

Applicant argues on page 11 of Applicant’s remarks that the cited references do not teach or suggest “enabling each individual document for display to the user upon completion of the 

In addition to the cited portion of Brooks in the previous Office Action, Brooks also discloses in paragraph [0037], that “After application of the registered security filtering modules at step 84, at step 86 filtered search results can be returned and displayed that do not contain any indications of documents to which the user that requested the search does not have access.” Therefore, Brooks teaches the argued claim because paragraph [0037] discloses that the documents are displayed to the user after they are filtered by the security filtering module. 

For the above reasons, it is believed that the rejections should be sustained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/HUSAM TURKI SAMARA/
Examiner, Art Unit 2161















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161